IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Edward Foley,                          :
                  Petitioner           :
                                       :
            v.                         :   No. 1792 C.D. 2017
                                       :
Pennsylvania Board of Probation and    :
Parole,                                :
                 Respondent            :


                                  ORDER

            AND NOW, this 19th day November, 2018, it is hereby ORDERED
that the above-captioned opinion filed July 23, 2018, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.

                                 _____________________________________
                                 MARY HANNAH LEAVITT, President Judge